Citation Nr: 1547447	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-30 183	)	DATE
	)	
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen the issue of whether the character of the Veteran's discharge constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, Ronald D. Beedle, and Wilhemenia Coffee


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1981 and was discharged under other than honorable conditions.

A January 1982 Administrative Decision of a VA Regional Office (RO) in Atlanta, Georgia, initially determined that the Veteran was discharged under dishonorable conditions based upon willful and persistent misconduct.

This issue is now before the Board of Veterans' Appeals (Board) because the Veteran filed a service connection claim in June 2009.  A February 2010 letter denied the Veteran's claim, stating that the Administrative Decision finding his service to be dishonorable still stood.  The Veteran timely filed a Notice of Disagreement and perfected his appeal.

In July 2015, the Veteran was present for a Travel Board Hearing.  The record was left open for 90 days to allow the Veteran an opportunity to submit additional evidence he wished the Board to consider, specifically any determination by the Department of Defense changing the character of his discharge.  A written transcript of the hearing was associated with the Veteran's file.

The Board notes that although the issue was stated at the hearing as whether the character of discharge for the period of active duty is a bar to VA benefits, upon review of the file, the issue is more appropriately stated to be whether new and material evidence was submitted to reopen the issue of whether the character of the Veteran's discharge constituted a bar to VA benefits.

Additionally, to the extent that the Veteran is continuing to file service connection claims, the Board finds that such claims are invalid as the Veteran is barred from VA benefits due to the character of his discharge.


FINDINGS OF FACT

1. A January 1982 Administrative Decision determined that the character of the Veteran's discharge was a bar to the receipt of VA benefits.  The Veteran did not appeal this decision.

2. The evidence submitted since the January 1982 Administrative Decision does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The January 1982 Administrative Decision concluding that the character of the Veteran's discharge was a bar to VA benefits is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2015).
 
2. New and material evidence has not been received, and the claim of whether the character of the Veteran's discharge is a bar to the receipt of VA monetary benefits may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

Where the issue involves the character of a veteran's discharge, VCAA must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18, 20 (2007).  The RO provided this notice in a July 2009 letter, which informed the Veteran that VA compensation benefits would require resolution of the question of the character of his discharge.  The Board finds that this letter notified the Veteran of the criteria applicable to his claim.  Although this letter did not discuss what evidence would be "new" and "material" to this appeal, here the question on appeal is narrow, and this letter adequately notified the Veteran of the one element needed to substantiate this claim.  That is, this letter informed the Veteran that evidence regarding his character of discharge needed to be submitted, and thus, under the facts of this appeal, the Board finds that this letter was adequate.  See generally Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record also reflects that VA has made reasonable efforts to assist the Veteran.  Specifically, the record includes pertinent service records, and the Veteran was afforded the opportunity to give testimony before the Board.  The Veteran has not identified any pertinent evidence that is outstanding.  As such, VA's duty to assist is also met.

II. Character of Discharge

To qualify for veteran's benefits, a claimant must first establish that he has the status of a veteran.  Struck v. Brown, 9 Vet. App. 145, 152 (1996), abrogated on other grounds by Gardner v. Shinseki, 22 Vet. App. 415 (2009).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014).  A discharge or release [from service] for "willful and persistent misconduct" is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2015).  If the claimant is discharged from service under dishonorable conditions, including resigning for the good of the service, this may constitute a bar to VA benefits under certain circumstances "unless it is found that the person was insane at the time of committing the offense causing such discharge or release."  38 C.F.R. §§ 3.12(b), 3.354(a) (2015).  Additionally, the character of the discharge may be later upgraded under a special discharge review program by a discharge review board, which on an individual basis, may provide eligibility for VA benefits.  See 38 C.F.R. § 3.12(g) (2015).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Newly submitted evidence need not be overwhelming as a "low threshold" standard is applied.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.  It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the January 1982 Administrative Decision, the RO determined that the Veteran's numerous violations of military regulations constituted willful and persistent misconduct, and that his service was in no way honest, faithful, and meritorious.  Thus, the RO found that the Veteran's discharge was under dishonorable conditions for VA purposes.  The Veteran did not appeal.

In June 2009, the Veteran filed a formal service connection claim.  As stated above, the RO responded in a February 2010 letter, denying the Veteran's service connection claim and stating that the Veteran was not entitled to compensation for any disabilities incurred during military service as his service was found to be dishonorable for VA purposes.

The Veteran contends that his military service was honest, faithful, and meritorious; that he was not provided adequate legal representation or explanation of his military rights or laws; and that he lacked understanding of the consequences of his discharge.  See VBMS, 8/31/09 Statement in Support of Claim, 6/9/10 Statement in Support of Claim, 11/14/11 VA Form 9, 7/13/15 Hearing Testimony.  Additionally, in October 2015 the Veteran filed a statement labeled as "Notice of Disagreement" after his hearing, in which he argued that sufficient time had lapsed for his discharge under other than honorable conditions to be overturned to a discharge of under general conditions.

A September 2011 Statement of the Case (SOC) by a Decision Review Officer (DRO) denied the Veteran's claim based on the character of his discharge, referencing the January 1982 Administrative Decision.  Specifically, the DRO found that "the offense was not an isolated minor event with otherwise honest, faithful, and meritorious service.  Rather, [the Veteran's] service records are replete with willful and persistent misconduct throughout the period of active duty."

At his July 2015 hearing, the Veteran essentially repeated his arguments that he did not receive legal advice and thus did not fully understand the consequences of the character of discharge.  The Veteran and the other witnesses also argued discrimination at the time of his discharge determination.

The Board finds that none of the evidence submitted addressed the issues of willful and persistent misconduct leading up to the Veteran's discharge or his honest, true, and meritorious service.  As explained during the July 2015 hearing, VA is bound by its 1982 Administrative Decision and the determination by the Department of Defense that the Veteran's discharge is disqualifying for VA compensation purposes.  The Veteran must take the necessary steps through the Department of Defense to upgrade the character of his discharge from the Army.  In this regard, VA's hands are tied.

Although the Veteran's arguments of lack of legal representation and understanding, and allegations of in-service discrimination, are new in that they were not raised before, they are not material as they do not relate to an unestablished fact necessary to substantiate the claim or otherwise raise a reasonable possibility of substantiating the Veteran's claim.  Rather they address the validity of the initial determination by the Army of the character of discharge, over which VA has no jurisdiction and which VA is not able to change.  As explained above, the Veteran must take the issue to the Department of Defense.

Further, the Veteran did not submit any new evidence alleging that he was "insane at the time of committing the offense causing such discharge or release."  38 C.F.R. §§ 3.12(c)(3), 3.354(a).  Although his service treatment records included complaints of bilateral pes planus, bilateral knee conditions, and skin conditions, he at no point complained of any kind of mental health condition or any symptoms of such.  To the contrary, a physician opined that the Veteran was mentally responsible, having the mental capacity to understand and participate in discharge proceedings and met the retention requirements of Chapter 3, AR 40-501.  See VBMS, 6/27/14 Military Personnel Record (3/81-11/81 re:  OTH discharge), p. 32.  No additional evidence was submitted after the January 1982 Administrative Decision regarding the Veteran's mental health or providing any evidence that the Veteran was insane at the time of the events that resulted in his discharge.

Under these circumstances, the Board finds that new and material evidence to reopen whether the character of the Veteran's service constitutes a bar to VA benefits has not been received.  As such, the January 1982 decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


